Citation Nr: 1618852	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  07-28 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent for coronary artery disease.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

3.  Entitlement to an earlier effective date than February 18, 2015 for the grant of service connection for coronary artery disease. 

4.  Entitlement to an initial compensable rating for hepatocellular carcinoma, status-post lateral partial hepatectomy.  

5.  Entitlement to special monthly compensate at the housebound rate.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law 


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In March 2011, the Board remanded the claim for a TDIU for further development.  In March 2013, the Board denied the claim for a TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Court (CAVC or Court).  In October 2013, the Court vacated the March 2013 Board decision and remanded the matter for development consistent with the parties' Joint Motion for Partial Remand (Joint Motion).  

In April 2014, the Board remanded the claim for a TDIU for development consistent with the Joint Motion.  

Following the Board's April 2014 remand, the Veteran perfected an appeal of a claim for entitlement to service connection for liver cancer.  As the RO granted the claim in a March 2015 rating decision, the claim for service connection will not be addressed below.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  However, in response to the March 2015 award of service connection for hepatocellular carcinoma, the Veteran disagreed with the rating assigned for the disability.  The Veteran additionally submitted a timely notice of disagreement (NOD) with the rating assigned and effective date of service connection established by the May 2015 rating decision that awarded service connection for coronary artery disease. 

In September 2015, the Board remanded the claim for a TDIU for further development.  With regards to claim of entitlement to an earlier effective date for coronary artery disease, and increased rating for coronary artery disease and hepatocellular carcinoma, the Board remanded these claims to the AOJ for the issuance of a statement of the case (SOC).  

In an October 2015 rating decision, the RO granted an earlier effective date for coronary artery disease effective February 16, 2012, the date of his claim for service connection.  

In October 2015, the RO continued the evaluation for service-connected coronary artery disease at 60 percent and hepatocellular carcinoma at 0 percent disabling.  In an October 2015 supplemental SOC, the RO denied entitlement to a TDIU.  The Veteran appealed the October 2015 SOC and supplemental SOC by submitting a VA Form 9 in February 2016.  Despite being received at the VA facility on February 8, 2016, the Veteran's representative asserted that the substantive appeal should be considered timely because the RO failed to notify the Veteran's representative of the issuance of the October 2015 SOC and supplemental SOC.  Instead, the Veteran's representative was only made aware of its existence via access to the electronic records in VBMS on February 1, 2016.  

Once the representative was made aware of the October 2015 SOC and supplemental SOC, he submitted a VA Form 9 on February 3, 2016 and it was received at the RO on February 8, 2016.  The provisions of 38 C.F.R. § 3.103(b) which address procedural due process and appellate rights, provide that claimants "and their representatives" are entitled to notice of any decision made by VA affecting the payment of benefits or the granting of such relief.  The record shows that when the October 2015 SOC and SSOC were issued, it was not sent to the Veteran's representative.  

The Veteran's representative was not aware of the existence of these decisions until February 1, 2016, when they reviewed the electronic record via VBMS.  Consequently, the representative submitted a VA Form 9 in February 2016.  For these reasons, the Board finds that the February 2016 VA Form 9 was timely and the claims have now returned to the Board for further adjudication.
 
This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to earlier effective date for coronary artery disease, and higher initial rating for hepatocellular carcinoma, status post partial hepatectomy prior to January 26, 2012 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's coronary artery disease was manifested by an estimated workload greater than 3 METs, but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

2.  The Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment.

3.  The Veteran has had a recurrence of hepatocellular carcinoma, status post partial hepatectomy demonstrated by diagnostic studies on January 12, 2016.

4.  The Veteran has had a single service connected disability rated total and additional service connected disability rated at least 60 percent since 
CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 60 percent for coronary artery disease are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.100, 4.104, Diagnostic Code 7005 (2015).

2.  The criteria for entitlement to a total disability rating based on unemployability due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.25, 4.26 (2015).

3.  The criteria for a 100 percent rating for hepatocellular carcinoma, status post partial hepatectomy have been met since January 12, 2016.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 

4.  The criteria for special monthly compensation at the housebound rate have been met since      38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.350, 3.352(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103; 38 C.F.R.  § 3.159(b)(1). 

In this decision, the Board grants the Veteran's claim for TDIU.  This award represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

In this case, the Veteran's claim of service connection for coronary artery disease was granted and an initial rating was assigned in the May 2015 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings and an earlier effective date, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Veteran's service treatment records, social security administration (SSA) records, private treatment records, and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  The Veteran was afforded a VA examination in May 2015 in connection with his coronary artery disease.  The Board finds that the examination is adequate in order to evaluate the Veteran's service-connected coronary artery disease as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his disability have worsened in severity since the Mary 2015 VA examination.  Rather, with respect to such claim, they argue that the evidence reveals that this disability has been more severe than the currently assigned rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for an increased rating and no further examinations are necessary.

The Board is also satisfied that there has been substantial compliance with the September 2015 remand directives, which included obtaining a VA opinion on the TDIU claim, and the issuance of SOC for coronary artery disease.  Stegall v. West, 11 Vet. App. 268 (1998).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.  

II. Initial Rating for Coronary Artery Disease

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  Staged ratings are appropriate for an initial rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses constitutes prohibited pyramiding.  See 38 C.F.R. § 4.14.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of 'staged rating' (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126. 

A.  Coronary Artery Disease  

The Veteran seeks an initial rating in excess of 60 percent for coronary artery disease, which has been rated under 38 C.F.R. § 4.104, Diagnostic Code 7005.  

Under Diagnostic Code 7005, 60 percent requires more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 

A 100 percent rating is warranted for coronary artery disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

Upon review of records of evidence, both lay and medical, the Board finds that for the entire appeal period, the Veteran's coronary artery disease was not manifested in chronic congestive heart failure; or by workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent to warrant a 100 percent rating.

VA treatment records from the Mountain Home VAMC include a February 2012 myocardial perfusion imaging and stress test that revealed a normal myocardial perfusion without obvious ischemia.  The Veteran had a calculated ejection fraction at 57 percent without segmental wall motion abnormalities.  A February 2012 cardiology nuclear stress test also found that the Veteran was able to achieve the level of 7 METs.  

The Veteran was afforded a VA examination in May 2015.  The examiner noted that he has a history of coronary artery disease beginning in 2011.  The Veteran was not found to have myocardial infarction, congestive heart failure, arrhythmia, heart valve condition, infectious heart condition, pericardial adhesions, or any surgical procedure or hospitalization for his heart condition.  The examiner referenced a February 2012 VA outpatient treatment record from the Mountain Home VAMC which indicated coronary artery atherosclerotic calcification with a calculated ejection fraction at 57 percent without segmental wall motion abnormality.  

A cardiac functional assessment test revealed that the lowest level of activity at which the Veteran reports symptoms of dyspnea and fatigue was at greater than 3 METs but less than 5 METs.  This level has been found to be consistent with activities such as light yard work (weeding), mowing lawn (power mower), and brisk walking (4 mph).  The examiner found that exercise and interview-based METs test accurately reflect the Veteran's current cardiac functional level.  

The Board finds that, throughout the entire rating period, the Veteran's coronary artery disease has manifested in reduced physical capacity due to symptoms such as dyspnea and fatigue, a left ventricular ejection fraction of no less than 57 percent, and a METs level of no less than three to five. The record does not show that the Veteran's coronary artery disease has manifested in chronic congestive heart failure, a workload of 3 METs or less; or left ventricular dysfunction with an ejection fraction of less than 30 percent at any time during the rating period.  Thus, a higher initial rating is not warranted under Diagnostic Code 7005.

The Board has also considered whether any other applicable rating criteria may enable a higher rating, to include the provisions for temporary total ratings due to hospital treatment, observation, and convalescence under 38 C.F.R. §§ 4.29  and 4.30.  However, after review, the Board finds that no other diagnostic code provides for a higher rating and that the Veteran's surgeries and hospital admissions did not meet the criteria for temporary total ratings under sections 4.29 and 4.30.

The Board has further considered whether the Veteran is entitled to referral for assignment of a greater level of compensation on an extra-schedular basis for coronary artery disease.  Ordinarily, the Schedule will apply unless there are exceptional or unusual factors which would render application of the Schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulations, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular rating for that service-connected disability is inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected coronary artery disease with the established criteria found in the Schedule for that disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, as discussed above.  Specifically, the Veteran has reported shortness of breath and dyspnea due to the coronary artery disease.  Such symptoms are expressly contemplated in the schedular rating criteria under DC 7005.  The Board acknowledges that the Veteran's disability has an impact on employment.  The May 2015 VA examiner opined that the Veteran would be limited to sedentary employment due to his coronary artery disease.  However, the symptoms experienced by the Veteran are not considered to be exceptional or unusual and are taken into account by his current schedular rating.  Further, the May 2015 examiner found that the Veteran has not had any non-surgical or surgical procedures, or hospitalization for treatment of his heart condition.  Therefore, referral for extra-schedular consideration is not warranted.

The Board therefore finds that the criteria for an initial disability rating in excess of 60 percent for the Veteran's coronary artery disease have not been met at any time during the rating period.  Accordingly, there is no basis for staged rating of the Veteran's coronary artery disease pursuant to Fenderson, 12 Vet. App. at 126-27, and a higher initial rating must be denied.  As the preponderance of the evidence is against the assignment of a higher initial rating, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Rating for Hepatocellular Carcinoma 

The Veteran's service connected hepatocellular carcinoma, is currently evaluated at 0 percent disabling.  The Veteran was diagnosed with a mass on the left lobe of the liver in December 2011.  He underwent a liver resection in March 2012, and was granted a 100 percent rating.  Beginning October 1, 2012, the Veteran's hepatocellular carcinoma status post left lateral partial hepatectomy (claimed as liver cancer) was rated as noncompensable (0 percent) disabling in the absence of recent malignancy or significantly disabling residuals following surgical, X-ray, antineoplastic chemotherapy, or therapeutic procedure.  

A 100 percent rating is warranted for malignant neoplasms of the digestive system, including liver cancer.  See 38 C.F.R. § 4.114, Diagnostic Code 7343 (2015).  In a March 2016 motion for advancement on the docket, the Veteran's representative reported that the Veteran's cancer was active and he was undergoing treatment.  

In support of the claim for advanced on the Board's docket, VA outpatient treatment records from the Mountain Home VAMC dated in January 2016 revealed that a liver mass was discovered on January 12, 2016.  It was described as "1.7 cm lesion in the right hepatic lobe" and "1 cm lesion in the right hepatic lobe" and as consistent with metastatic hepatocellular carcinoma.  These records demonstrate a recurrence of the liver cancer, and entitlement to a 100 percent rating.  


III. TDIU

VA will grant a total rating for compensation purposes based on unemployability (TDIU) when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In determining whether the Veteran is entitled to a TDIU, consideration may be given to his level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  The veteran's nonservice-connected disabilities and advancing age may not be considered.  38 C.F.R. § 4.19.

The Veteran is no longer employed.  In an application for increased compensation based on unemployability received in August 2005, he reported that he was last employed in May 1996 as a carpet installer.  He had completed high school but denied receiving any other education or training, except for diesel mechanic training in 1975.  He contended that his service-connected diabetes and peripheral neuropathies prevented him from securing and maintaining substantially gainful employment. 

From October 1, 2012, to January 12, 2016, the combined rating was at least 80.  He is assigned a 60 percent disability rating for coronary artery disease; 20 percent disability rating diabetes mellitus, type II; 
10 percent disability rating for peripheral neuropathy of the right lower extremity associated with diabetes; 10 percent disability rating for peripheral neuropathy of the left lower extremity associated with diabetes; 10 percent disability rating for peripheral neuropathy of the left upper extremity associated with diabetes; 10 percent disability rating for peripheral neuropathy of the right upper extremity associated with diabetes; 10 percent disability rating for hypertension associated with diabetes; 10 percent for tinnitus; and a noncompensable rating for residual laceration of the left hand, bilateral retinopathy and cataracts, erectile dysfunction associated with diabetes, bilateral hearing loss, and hepatocellular carcinoma.  

Additionally, the Board notes that, though his disability ratings have had variations throughout the course of the appeal, the Veteran has been in receipt of at least a 60 percent total combined disability rating (with a qualifying single disability rated at least 60 percent) since January 5, 2004, well before the current claim for a TDIU filed in August 2005.  Importantly, disabilities of one or both lower extremities, or resulting from common etiology, will be considered as a single disability for purposes of the 60 percent requirement. 38 C.F.R. § 4.16(a)(1).  Prior to February 2012, the Veteran had a total combined rating of 60 percent due to diabetes, peripheral neuropathy associated with diabetes; and hypertension associated with diabetes.  Hence, he has met the schedular criteria under 38 C.F.R. § 4.16(a) for consideration of TDIU for all periods under consideration.  Therefore, the determinative issue is whether the Veteran is shown to be unable to secure and follow a substantially gainful occupation due to his service-connected disabilities.  

In this case, the evidence is at least in equipoise regarding the Veteran's inability to obtain and maintain substantially gainful employment consistent with his education and occupational experience because of his service-connected disabilities.  

Social Security Administration (SSA) records include a December 2006 examination report that confirmed a diagnosis of diabetes, arthritis, and hypertension.  The examiner found that despite treatment, the Veteran developed neuropathy in both hands and feet along with early retinopathy.  Based on the Veteran's history and examination, it is reasonable to expect that he will have difficulty grasping, fingering, feeling, and manipulating objects on a repetitive basis due to his hands.  His foot disability would also limit his ability to balance, climb, work from heights, as well as stand and walk greater than six hours in a work day.  He maintains gross functional use of his hands and his ability to perform all other work.  In a February 2007 SSA Disability Determination and Transmittal report the Veteran was found disabled for SSA benefits purposes beginning in April 2005 as a result of diabetic neuropathy and essential hypertension.   

In April 2011, the Veteran was afforded a VA examination concerning his ability to obtain gainful employment.  The examiner opined that the Veteran was capable of being employed as a cashier or any job requiring less physical demands such as increased ambulation or walking due to his bilateral sciatica.  The examiner concluded that diabetes and hypertension would have "minimal to no affect" concerning his ability to seek employment.  

In January 2014, the Veteran submitted an opinion from M.V., a vocational expert finding that the Veteran's disabilities rendered him incapable of even sedentary work.  She opined that it was more likely than not that the Veteran was unemployable.  She reviewed the VA claims file and conducted an interview with the Veteran.  She noted that he did not have any computer or office skills, and had not used a typewriter or keyboard since 1967.  He had worked as a carpet layer since discharge from service; except for an unsuccessful transfer to the sales department. The Veteran attempted to find work after the business closed, but he could no longer perform his trade as a carpet layer and could not find other types of work for which he was qualified and could physically perform.  

The counselor found that the Veteran did not have any skills that would transfer to sedentary work.  In addition, his physical limitations precluded any type of sedentary work.  Specifically, the clinician found that the Veteran's peripheral neuropathy prevents him from standing and there are no jobs which work would allow for him to "mostly lie down and elevate his legs."  

The clinician also found that the Veteran had pain issues that would create further absenteeism and poor performance.  He took hydrocodone on a regular basis for pain and his flare-ups would likely cause at least one day of absence each month.  Thus, the rate of absenteeism would also render him unemployable.  

With regards to the April 2011 VA examiner's opinion, the clinician found that the Veteran did not possess any skills that would lend themselves to work as a cashier or call center representative.  The clinician noted that most cashier work was performed by standing for an entire work shift, while the Veteran was clearly unable to stand for long periods due to neuropathy.  Finally, the clinician found that the Veteran's tinnitus also resulted in extreme difficulty in public environments where there were multiples noises.  Thus, it was more likely than not that the Veteran is unemployable, to include sedentary work.  

A March 2015 VA examination for the Veteran's eye condition included an opinion that Veteran's eye condition does not impact his ability to work.  The VA examiner opined that the Veteran has no visual impairment at this time and thus, would not affect his ability to work.  

A May 2015 VA examination for the Veteran's heart condition provided that the Veteran has MET levels consistent with activities such as light yard work, mowing lawn, brisk walking.  The examiner provided that his heart condition impact his ability to work and precludes gainful sustained physical occupation such as lifting, loading, and climbing.  However, it does not preclude gainful sedentary occupations.  

An October 2015 addendum opinion provided that the Veteran's service connected disabilities would interfere with any physical employment due to pain from prolonged walking or standing.  However, the examiner noted that the Veteran reported he is able to use a riding lawn mower and push mower, so it is likely that he could function in a sedentary job.  In support of this opinion, the examiner referenced a September 2015 VA outpatient treatment record from the Mountain Home VA Medical Center (VAMC) which noted that the Veteran is ambulatory and mows his own yard using a riding mower and push mower.  

In March 2016, the Veteran submitted a second opinion from M.V. clarifying that the Veteran had mowed the grass using a self-propelled mower; which took little pushing; for a period of 30-40 minutes with frequent breaks.  He had since delegated this job to his grandson.  The clinician opined that this did not indicate that the Veteran was able to work in a sedentary occupation.  The clinician repeated her opinion that the Veteran was unemployable, or unable to secure and follow substantial gainful employment to include sedentary employment. 

Based on the evidence of record, and resolving doubt in the Veteran's favor, the Board finds that he is unemployable due to his service-connected disabilities, specifically his service-connected diabetes mellitus, type II with hypertension and associated peripheral neuropathies.  The Veteran has consistently reported that he is unable to work due to his service-connected disabilities.  Also, the Veteran reported that he completed high school but went no further in his education.  

As noted, the Veteran's diabetes requires oral medication while his peripheral neuropathies prevented him from being able to continue to perform the tasks required of a carpet installer, and there is no indication that the Veteran has any additional vocational training or skills that would allow for gainful employment in sedentary work.  Moreover, his symptoms from his service-connected peripheral neuropathy of the bilateral upper and lower extremities make working in an environment where he would have to stand, lift, drag, and kneel to install carpet would be difficult.  

The Board recognizes that VA examiners have opined that the Veteran's service-connected disabilities do not preclude the Veteran's ability to work a sedentary job.  These opinions are less detailed and less persuasive than those of the vocational counselor.  The Veteran's service connected disabilities cumulatively preclude gainful employment for which he would otherwise be qualified.  

Therefore, given the severity of the Veteran's service-connected diabetes and the limitations caused by that disability in conjunction with the physical limitations caused by his peripheral neuropathy disabilities and his education and work history, the Board resolves reasonable doubt in favor of the Veteran and finds that his service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.  See Moore v. Derwinski, 1 Vet. App. 356, 359 (1991) ("[A] mere theoretical ability to engage in substantial gainful employment is not sufficient... The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.").  Accordingly, the Board finds that entitlement to a TDIU is warranted.  Although a 100 percent rating has been awarded for liver cancer, effective January 12, 2016; the TDIU was awarded for disabilities other than the liver cancer.


Special Monthly Compensation at the Housebound Rate

Entitlement to special monthly compensation at the housebound rate is an element of the initial ratings.  Buie v. Shinseki, 24 Vet App 242 (2010).  That benefit is awarded where there is a single service connected disability rated total and additional service connected disability that combines for at least a 60 percent rating.  38 U.S.C.A. § 1114(s).

With the grant of a 100 percent rating for liver cancer, the Veteran has met the criteria for housebound benefits, effective January 12, 2016.



ORDER

Entitlement to an initial disability rating in excess of 60 percent for coronary artery disease, is denied.

Entitlement to a TDIU is granted.

Entitlement to an initial rating of 100 percent for hepatocellular carcinoma, status-post lateral partial hepatectomy, effective January 12, 2016, is granted.

Entitlement to special monthly compensation at the housebound rated, effective January 12, 2016, is granted.




REMAND

Earlier Effective Date for Coronary Artery Disease

In September 2015, the Board remanded the Veteran's appeal for an earlier effective date for coronary artery disease for the issuance of an SOC.  In an October 2015 rating decision, the AOJ granted an earlier effective date for coronary artery disease effective February 16, 2012.  However, he is presumed to be seeking the maximum benefit available by law; and the AOJ did not grant the earliest possible effective date.  Hence, the decision was not a full grant, and the SOC is still required.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded); see also Manlincon v. West, 12 Vet. App. 238 (1999).
 
Rating for Hepatocellular Carcinoma 

Although the recurrence of liver cancer was confirmed on January 12, 2016; it may have existed prior to that date.  Treatment records and a medical opinion are needed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a SOC on the issue of entitlement to an effective date earlier than February 16, 2012 for the grant of service connection for coronary artery disease.  This matter should not be returned to the Board, unless a timely substantive appeal is submitted.  

2.  Ask the Veteran to identify all treatment related to hepatocellular carcinoma, and complete medical releases authorization for VA to obtain non-VA records.  Then obtain the records. The claims file should contain documentation concerning all attempts to obtain records.

3.  Obtain all records of VA treatment for hepatocellular carcinoma, status-post lateral partial hepatectomy (liver cancer) that are not already in the record.

4.  Obtain a retrospective medical opinion as to the earliest date when it was at least as likely as not that the liver cancer discovered on January 12, 2012 had at least as likely as not recurred.

5.  Consider whether special monthly compensation at the housebound rate is warranted for any period prior to January 12, 2012.

6.  If the benefits sought on appeal are not fully granted issue a supplemental statement of the case. Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


